Exhibit Joint Filing Agreement The undersigned hereby agree that the statement on Schedule 13D with respect to the common stock of EMAK Worldwide, Inc. dated as of July 16, 2008 is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: July 16, 2008 /s/ Donald A. Kurz Donald A. Kurz /s/ Samuel Konig Samuel Konig /s/ Michael Konig Michael Konig TRINAD CAPITAL MASTER FUND, LTD. By: /s/ Jay Wolf Name: Jay Wolf Title: Director SEMS DIVERSIFIED VALUE, LP By: Sems Advisors, LLC, its General Partner By: /s/ Lloyd Sems Name: Lloyd Sems Title: Managing Member /s/ Mitchell H. Kurz Mitchell H. Kurz
